 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEPHEN TONEY,                                      Case No.: 3:18-cv-2786-WQH-KSC
     BOP No. 6832298
12
                                        Plaintiff,       ORDER DENYING MOTION TO
13                                                       PROCEED IN FORMA PAUPERIS
     v.                                                  AND DISMISSING ACTION
14
     DR. J. GWATHY; NOLTE RACHELLE,                      WITHOUT PREJUDICE
15   M.D.; WILLIAM LEWIS, II; MR.
16   CHARLES SAMUELS, JR.,
17                                   Defendants.
18
19
20          Plaintiff Stephen Toney, currently housed at the Metropolitan Correctional Center
21   located in San Diego, California, and proceeding pro se, has filed a civil rights complaint
22   pursuant to 42 U.S.C. § 1983. (ECF No. 1). Plaintiff has not prepaid the civil filing fee
23   required by 28 U.S.C. § 1914(a). Plaintiff has filed a Motion to Proceed In Forma Pauperis
24   (IFP) pursuant to 28 U.S.C. § 1915(a). (ECF No. 2).
25   I.    Motion to Proceed IFP
26         All parties instituting any civil action, suit or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to

                                                     1
                                                                              3:18-cv-2786-WQH-KSC
 1   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 2   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A plaintiff who
 3   is a prisoner at the time of filing and is granted leave to proceed IFP, remains obligated to
 4   pay the entire fee in “increments.” See Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
 5   2015). This obligation remains regardless of whether the action is ultimately dismissed.
 6   See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 7   A “prisoner” is defined as “any person” who at the time of filing is “incarcerated or
 8   detained in any facility who is accused of, convicted of, sentenced for, or adjudicated
 9   delinquent for, violations of criminal law or the terms or conditions of parole, probation,
10   pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281 F.3d at 847.
11         In order to comply with the Prison Litigation Reform Act, prisoners seeking leave
12   to proceed IFP must also submit a “certified copy of the[ir] trust fund account statement
13   (or institutional equivalent) . . . for the 6-month period immediately preceding the filing of
14   the complaint. . . .” 28 U.S.C. § 1915(a)(2). From the certified trust account statement,
15   the Court assesses an initial payment of 20 percent of (a) the average monthly deposits in
16   the account for the past six months, or (b) the average monthly balance in the account for
17   the past six months, whichever is greater, unless the prisoner has no assets. See 28 U.S.C.
18   § 1915(b)(1), (4); see Taylor, 281 F.3d at 850. The institution having custody of the
19   prisoner collects subsequent payments, assessed at 20 percent of the preceding month’s
20   income, for any month in which the prisoner’s account exceeds $10, and forwards them to
21   the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
22         In this case, Plaintiff has not attached a certified copy of his trust account statements,
23   or an institutional equivalent, for the 6-month period immediately preceding the filing of
24   his Complaint. See 28 U.S.C. § 1915(a)(2); S.D. Cal. Civ. R. 3.2. Section 1915(a)(2)
25   requires that prisoners “seeking to bring a civil action . . . without prepayment of fees . . .
26   shall submit a certified copy of the trust fund account statement (or institutional equivalent)
27   . . . for the 6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
28   § 1915(a)(2) (emphasis added).

                                                    2
                                                                                  3:18-cv-2786-WQH-KSC
 1         Without Plaintiff’s current trust account statement reflecting the 6-month period
 2   immediately preceding the filing of this action, the Court cannot assess the appropriate
 3   amount of the initial filing fee which is statutorily required to initiate the prosecution of
 4   this action. See 28 U.S.C. § 1915(b)(1).
 5   II.   Conclusion and Order
 6         IT IS HEREBY ORDERED that:
 7         (1)    Plaintiff’s Motion to Proceed IFP (Doc. No. 2) is DENIED and the action is
 8   DISMISSED without prejudice for failure to prepay the $400 filing fee required by 28
 9   U.S.C. § 1914(a).
10         (2)    Plaintiff is GRANTED thirty (30) days from the date of this Order in which
11   to reopen his case by either paying the entire $400 statutory and administrative filing fee,
12   or filing a new Motion to Proceed IFP, which includes a certified copy of his trust account
13   statement for the 6-month period preceding the filing of his Complaint pursuant to 28
14   U.S.C. § 1915(a)(2) and S.D. Cal. Civ. R. 3.2(b).
15         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
16   approved form “Motion and Declaration in Support of Motion to Proceed IFP” in this
17   matter. If Plaintiff neither pays the $400 filing fee in full nor sufficiently completes and
18   files the attached Motion to Proceed IFP, together with a certified copy of his trust account
19   statement within 45 days, this action will remained dismissed without prejudice pursuant
20   to 28 U.S.C. § 1914(a), and without further Order of the Court.
21    Dated: December 17, 2018
22
23
24
25
26
27
28

                                                   3
                                                                              3:18-cv-2786-WQH-KSC
